NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0207n.06

                                        Case No. 14-1563                                FILED
                                                                                   Apr 13, 2016
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


KAJUAN D. HALE,                                        )
                                                       )
       Petitioner-Appellant,                           )
                                                       )        ON APPEAL FROM THE
v.                                                     )        UNITED STATES DISTRICT
                                                       )        COURT FOR THE EASTERN
SHERRY BURT,                                           )        DISTRICT OF MICHIGAN
                                                       )
       Respondent-Appellee.                            )

                                                                                    OPINION


BEFORE: KEITH, COOK, and McKEAGUE, Circuit Judges.

       McKEAGUE, Circuit Judge. Kajuan Hale was convicted in state court of possession of

a firearm during the commission of a felony and of second-degree murder for killing a man

during a bar fight. He now brings three claims for habeas relief: (1) a due process violation for

prosecutorial misconduct; (2) ineffective assistance of trial counsel for failing to object to the

prosecutorial misconduct; and (3) ineffective assistance of appellate counsel for failing to raise

these two issues in his second, discretionary appeal and for failing to consult with Hale about the

“pros and cons” of filing such an appeal.

       Hale did not object to the alleged prosecutorial misconduct at trial, and so his first claim

is procedurally defaulted. Hale asserts ineffective assistance of trial counsel as cause to excuse

the procedural default, but his ineffective assistance of trial counsel claim is itself procedurally
Case No. 14-1563
Hale v. Burt

defaulted. Hale asserts ineffective assistance of appellate counsel as cause to excuse this second

procedural default. However, because his trial counsel’s failure to object to the prosecutor’s

closing argument did not prejudice Hale’s defense, Hale cannot excuse either of the procedural

defaults. And because Hale had no right to counsel during his second, discretionary appeal, he

could not be unconstitutionally deprived of the effective assistance of appellate counsel by his

attorney’s failure to seek leave to appeal from the Michigan Supreme Court. Accordingly, we

affirm the district court’s denial of habeas relief.

                                           I. Background

        The Crime. The underlying crime involves the fatal shooting of Nelson Hardiman by

Kajuan Hale on March 16, 2001, in the City of Detroit. Hale and his friend Rej were playing

pool at the Tippin Inn Lounge. Hardiman was also at the Tippin Inn Lounge with his cousins,

Antonio Vernon and Reginald Marshall, and his friend, Steve Gresham.              A dispute arose

between Hale and Rej and two women at the bar over whose turn it was to play next on the pool

table. Hardiman stepped into the dispute, arguing that it was the women’s turn. Hale responded

by pounding both of his fists on the pool table and suggesting that they take things outside.

        Hale and Hardiman left the bar. Their friends soon followed. When they got outside,

Vernon and Marshall saw that Hale had a gun in his hand and that Hardiman was attempting to

calm Hale down. Marshall retrieved Vernon’s pistol from Hardiman’s car. Hale got into his

van, keeping his gun on his lap, while Hardiman and Gresham continued to try to calm Hale

down through the passenger-side window.

        Vernon went into the bar to get his belongings. When he returned, he saw Hardiman and

Hale standing in the middle of the street. He believed that the situation had ended and that

everything was all right between them. Hardiman asked his cousin Marshall for his keys.


                                                  -2-
Case No. 14-1563
Hale v. Burt

Marshall reached out to give Hardiman his keys, but when Hardiman saw that Marshall was still

holding a gun, he took the gun and pistol-whipped Hale in the head. Hardiman and Hale began

to fight.

        Rej fired a shot into the air. Hardiman got up and started to run away, leaving Hale on

the ground behind him. Hale then drew his gun and fired several shots at Hardiman. Hardiman

fell to the ground. Hale stood up, walked over to Hardiman, and shot him several more times.

Vernon testified that he saw Hale spit on Hardiman. Vernon and Marshall both testified that,

when Hale drove away, it looked like Hale tried to run over Hardiman’s body. A forensic

pathologist examined Hardiman’s body and identified seven gunshot wounds: three in his back,

one in his left arm, two in his left leg, and one in the top of his head.

        Hale’s Trials. Hale was charged with first-degree premeditated murder and felony-

firearm. Mich. Comp. Laws §§ 750.316, 750.227b. At his first trial, the jury was unable to

reach a verdict, and the judge declared a mistrial. At his second trial, the jury found Hale guilty

of the lesser-included offense of second-degree murder and of felony-firearm. Mich. Comp.

Laws §§ 750.317, 750.227b. He was sentenced to thirty-five to sixty years’ imprisonment for his

second-degree murder conviction and two years’ imprisonment for his felony-firearm conviction,

running consecutively.

        Hale’s Direct Appeals. Hale appealed as of right to the Michigan Court of Appeals,

challenging his conviction due to prosecutorial misconduct during closing argument and his

sentence as disproportionate and improperly exceeding the sentencing guidelines. The Michigan

Court of Appeals affirmed his conviction but remanded for resentencing on the second-degree

murder conviction. Neither Hale nor the government sought leave to appeal this decision to the

Michigan Supreme Court.


                                                 -3-
Case No. 14-1563
Hale v. Burt

         Hale was resentenced to twenty-eight to sixty years’ imprisonment for his second-degree

murder conviction; a sentence that still exceeded the guidelines’ range. Hale appealed, but the

Michigan Court of Appeals upheld his sentence. Hale sought leave to appeal to the Michigan

Supreme Court, but was denied. He did not seek certiorari from the United States Supreme

Court.

         Post-Conviction Proceedings. Hale filed a petition for a writ of habeas corpus in federal

district court on September 15, 2006, claiming that the trial court violated his rights to due

process and trial by jury when it sentenced him above the guidelines’ range. He then filed a

motion to stay his petition so that he could exhaust several other claims in state court. The

district court granted the motion.

         Hale sought state collateral review of his convictions for second-degree murder and

felony-firearm by filing a motion for relief from judgment in state trial court. See Mich. Ct. R.

§§ 6.501–.509. He brought several claims, including claims for prosecutorial misconduct and

ineffective assistance of trial and appellate counsel. Under Michigan law, when a claim could

have been raised on direct appeal, a criminal defendant seeking collateral review must establish

actual prejudice (among other things) to avoid the state’s bar against granting post-judgment

relief. Mich. Ct. R. § 6.508(D)(3). The state trial court noted that Hale had unsuccessfully

raised his prosecutorial misconduct claim on direct review and so held that Hale had not shown

actual prejudice. The Michigan Court of Appeals denied his application for leave to appeal

“because defendant has failed to meet the burden of establishing entitlement to relief under MCR

6.508(D).” R. 50-1, State Post-Conv. Ct. App. at 1, Page ID 1829. The Michigan Supreme

Court denied Hale’s application for leave to appeal for the same reason.




                                               -4-
Case No. 14-1563
Hale v. Burt

       Hale returned to federal court with an amended petition for a writ of habeas corpus. On

the recommendation of the magistrate judge, the district court denied Hale’s habeas petition and

denied him a certificate of appealability. Hale appealed, and this Court granted a certificate of

appealability.

                                II.     The Standard of Review

       Hale’s habeas petition is governed by the Antiterrorism and Effective Death Penalty Act

(AEDPA). 28 U.S.C. §§ 2241–2266. The district court denied Hale’s petition for a writ of

habeas corpus. In an appeal of a § 2254 habeas action, we review the district court’s legal

conclusions de novo. Cristini v. McKee, 526 F.3d 888, 897 (6th Cir. 2008) (citing Dyer v.

Bowlen, 465 F.3d 280, 283–84 (6th Cir. 2006)). “Factual determinations are generally reviewed

for clear error, except where the district court has made factual determinations based on its

review of trial transcripts and other court records.      In such cases, because no credibility

determination or findings of fact are required, factual conclusions are reviewed de novo.” Dando

v. Yukins, 461 F.3d 791, 796 (6th Cir. 2006) (internal quotation and citations omitted).

       A writ of habeas corpus cannot be granted with respect to any claim that was adjudicated

on the merits in the state courts unless the adjudication resulted in a decision that was contrary

to, or involved an unreasonable application of, clearly established federal law as determined by

the Supreme Court; or was based on an unreasonable determination of the facts in light of the

evidence presented to the state courts. 28 U.S.C. § 2254(d). A state court decision is “contrary

to” clearly established federal law “if the state court arrives at a conclusion opposite to that

reached by [the Supreme Court] on a question of law or if the state court decides a case

differently than [the Supreme Court] has on a set of materially indistinguishable facts.” Williams

v. Taylor, 529 U.S. 362, 412–413 (2000). A state court decision involves an “unreasonable


                                               -5-
Case No. 14-1563
Hale v. Burt

application” of clearly established federal law if the state court “identifies the correct governing

legal principle from [the Supreme Court’s] decisions but unreasonably applies that principle to

the facts of the prisoner’s case.” Id. at 413. “[A] state prisoner must show that the state court’s

ruling on the claim being presented in federal court was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

                               III.    The Statute of Limitations

       As an initial matter, the government argues that Hale’s claims are barred by AEDPA’s

one-year statute of limitations. Under AEDPA, the statute of limitations period begins to run

from the latest of four possible dates, the relevant one here being the “date on which the

judgment became final by the conclusion of direct review or the expiration of the time for

seeking such review.” 28 U.S.C. § 2244(d)(1)(A). The Michigan Supreme Court denied Hale’s

application for leave to appeal on December 27, 2005. Hale then had ninety days to seek

certiorari from the United States Supreme Court. Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir.

2000); Sup. Ct. R. 13.1. Hale did not seek certiorari from the United States Supreme Court.

Thus, his one-year statute of limitations period began to run on March 27, 2006.

       Hale filed his original habeas petition on September 15, 2006. His original petition only

raised one claim: a challenge to his sentence. He subsequently filed a motion to stay, asking the

district court to hold his habeas petition in abeyance so that he could exhaust additional claims in

state court. The government points out now that the district court marked Hale’s motion to stay

as filed on March 28, 2007, one day after his statute of limitations period ended. However, Hale

is a prisoner who, at the time, was representing himself. Pursuant to the federal pro se prisoner

mailbox rule, Hale’s motion is considered to have been filed at the time Hale delivered it to the


                                               -6-
Case No. 14-1563
Hale v. Burt

prison authorities for filing in the federal courts. See Houston v. Lack, 487 U.S. 266, 270–72

(1988); Scuba v. Brigano, 527 F.3d 479, 484 (6th Cir. 2007); Cook v. Stegall, 295 F.3d 517, 521

(6th Cir. 2002) (“The rationale for the rule is that the date the prisoner gives the petition to the

prison can be readily ascertained, and any delays in receipt by the court can be attributed to the

prison, and pro se litigants should not be penalized for a prison’s failure to act promptly on their

behalf.” (citing Lack, 487 U.S. at 275–76)). Although his motion was not marked as filed until

March 28, 2007, Hale swore in his certificate of service under penalty of perjury that his motion

was sent via U.S. Mail on March 20, 2007. Hale then returned to federal court with an amended

petition, raising his sentencing challenge and bringing new claims, including the three claims on

this appeal. Thus, Hale’s claims are not barred by the statute of limitations.

                        IV.     Hale’s Prosecutorial Misconduct Claim

       Hale claims that his right to due process was violated by the prosecutor’s argument to the

jurors that it was their civic duty to convict Hale. During her closing argument, the prosecutor

decried the “epidemic of violence in this country[,] . . . especially young African-American men

killing other young African-American men about nothing.” R. 25-4, Trial Tr. at 2, Page ID

1217. She stated that “[e]very part of that poison that’s going on in society, it all adds up. It all

makes it all go round. This is the part you’re responsible for, is this man murdering another man

over nothing.” Id. at 2–3, Page ID 1217–18.

       “[A] criminal conviction is not to be lightly overturned on the basis of a prosecutor’s

comments standing alone.” United States v. Young, 470 U.S. 1, 11 (1985). For a due process

claim on the basis of prosecutorial misconduct, “it is not enough that the prosecutor’s remarks

were undesirable or even universally condemned.” Darden v. Wainwright, 477 U.S. 168, 181

(1986) (internal quotation marks omitted). The misconduct must have “so infected the trial with


                                                -7-
Case No. 14-1563
Hale v. Burt

unfairness as to make the resulting conviction a denial of due process.” Id. (citing Donnelly v.

DeChristoforo, 416 U.S. 637 (1974)).

      A. Hale’s Civic Duty Argument includes the Prosecutor’s Race-Based Statement

       The government argues that the prosecutor’s race-based statement (“especially young

African-American men killing other young African-American men about nothing”) serves as the

basis of a separate prosecutorial misconduct claim—one that had never been raised in any state

court or in the district court below.     However, the prosecutor’s race-based and civic duty

statements are not as neatly severed as the government asserts.

       It is true that Hale made no specific race-based arguments before the state courts or in his

habeas petition, and he did not quote the race-based statement until he filed his federal appellate

briefs. Rather, he evidenced his prosecutorial misconduct claim by quoting the prosecutor’s

improper statement as: “We’ve got something going on in this society, if you watch the news, if

you read the newspaper, unless your head’s in the sand, you know that there is an epidemic of

violence in this country . . . that’s what this is, in the grand scheme of things.” R. 30, Mich. Ct.

App. Br. at 25, Page ID 1506 (omission in original). The prosecutor’s complete statement,

however, was:

       We, unfortunately, we’ve got something going on in this society, if you watch the
       news, if you read the newspaper, unless your head’s in the sand, you know that
       there is an epidemic of violence in this country. Unfortunately, especially young
       African-American men killing other young African-American men about nothing,
       because that’s what this is, in the grand scheme of things.

R. 25-4, Trial Tr. at 2, Page ID 1217 (emphasis added). By reading the prosecutor’s statement in

its entirety, it becomes clear that “what this is” is the prosecutor’s reference to black-on-black

violence. Thus, we read the prosecutor’s race-based statement as further evidence of Hale’s

civic duty argument, not as serving as the basis of a different claim.


                                                -8-
Case No. 14-1563
Hale v. Burt

       Notably, on direct appeal the Michigan Court of Appeals looked at the entirety of the

prosecutor’s statements about civic duty, including the race-based statement, even though Hale’s

brief omitted the race-based statement in quoting the prosecutor’s remarks. And, in denying

habeas relief, the district court below quoted the prosecutor’s closing argument inclusive of the

prosecutor’s race-based statement. Because the race-based statement is part of the prosecution’s

civic duty argument and because a state court evaluated the prosecutor’s statements in their

entirety, we will consider the race-based statement in evaluating Hale’s prosecutorial misconduct

claim, but only in the context of the prosecution’s civic duty argument.

                                      B. Procedural Default

       “Generally, in order to respect state court rulings and preserve federalism principles,

before a federal court rules on the merits of a petitioner’s § 2254 petition: (1) the petitioner must

have exhausted his available state remedies, and (2) the petitioner’s claims must not be

procedurally defaulted.”    Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015) (citations

omitted). A procedural default occurs where “the last state court to render a judgment in the case

rejected the claim because it was not presented in accordance with the state’s procedural rules.”

Hargrave-Thomas v. Yukins, 374 F.3d 383, 387 (6th Cir. 2004).

       Pursuant to Michigan’s contemporaneous objection rule, where a defendant failed to

object to the prosecutor’s statement in the trial court, the claim will be treated as waived and

reviewed by the state appellate court only for plain error. See Hall v. Vasbinder, 563 F.3d 222,

236 (6th Cir. 2009). Here, the state court applied this rule to Hale’s prosecutorial misconduct

claim. People v. Hale, No. 243733, 2003 WL 22961696, at *1 (Mich. App. 2003). Accordingly,

Hale’s prosecutorial misconduct claim was procedurally defaulted by his failure to object to the

prosecutor’s remarks during closing argument. See id.; see also Taylor v. McKee, 649 F.3d 446,


                                                -9-
Case No. 14-1563
Hale v. Burt

451 (6th Cir. 2011) (“Michigan’s contemporaneous-objection rule is both a well-established and

normally enforced procedural rule.”). However, a “[p]rocedural default can be avoided if a

habeas petitioner can show” both “cause for the default and prejudice resulting from the

default[.]” Taylor, 649 F.3d at 451. Thus, we must determine whether Hale can show cause and

prejudice excusing this default. Wainwright v. Sykes, 433 U.S. 72, 87 (1977).

       “To show cause, a petitioner must show that ‘some objective factor external to the

defense impeded . . . his efforts to comply with the State’s procedural rule.’” Burroughs v.

Makowski, 411 F.3d 665, 667 (6th Cir. 2005) (per curiam) (quoting Murray v. Carrier, 477 U.S.
478, 488 (1986)). Hale argues that his procedural default should be excused because his trial

counsel was constitutionally ineffective for failing to object to the prosecutor’s remarks during

closing argument.1

       “An argument that ineffective assistance of counsel should excuse a procedural default is

treated differently than a free-standing claim of ineffective assistance of counsel. The latter must

meet the higher AEDPA standard of review, while the former need not.” Hall, 563 F.3d at 236–

37 (citations omitted). Thus, we review this claim de novo.


1
  “Ineffective assistance of counsel can supply the cause that, together with prejudice, would
excuse a procedural default.” McFarland v. Yukins, 356 F.3d 688, 699 (6th Cir. 2004).
However, the government correctly identifies that the state court procedurally defaulted the
ineffective assistance of trial counsel claim under Michigan Court Rule 6.508(D)(3)(b) because
Hale should have raised the claim on direct appeal. See Taylor, 649 F.3d at 452 (“[D]efendants
in Michigan may bring ineffective-assistance claims on direct appeal[.]”). In other words, Hale’s
ineffective assistance of trial counsel claim is itself procedurally defaulted. Hale argues that his
appellate counsel was constitutionally ineffective for failing to bring this claim, and so he has
cause and prejudice to excuse the default. A counsel’s “failure to raise an issue on appeal” does
not amount to ineffective assistance unless “there is a reasonable probability that inclusion of the
issue would have changed the result of the appeal.” McFarland, 356 F.3d at 699. Therefore, this
ineffective assistance of appellate counsel argument depends on the success of his ineffective
assistance of trial counsel claim, and so we evaluate the merits of his ineffective assistance of
trial counsel claim. See id.; see also Altman v. Winn, No. 14-2334, 2016 WL 1254049, at *4 (6th
Cir. Mar. 31, 2016).
                                               - 10 -
Case No. 14-1563
Hale v. Burt

        To establish ineffective assistance of trial counsel, Hale must show that (1) his counsel’s

performance “fell below an objective standard of reasonableness,” and (2) the deficient

performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687–688 (1984).

However, “[a] court need not assess counsel’s deficient performance before considering

prejudice, where the latter inquiry is an easier one.” Altman v. Winn, No. 14-2334, 2016 WL
1254049, at *4 (6th Cir. Mar. 31, 2016) (citing Strickland, 466 U.S. at 697).

        To show prejudice, Hale must establish that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694.        Hale has not shown that, had his counsel objected to the

prosecutor’s remarks, there is a reasonable probability that the result of the proceeding would

have been different. The jury was instructed that the attorneys’ closing arguments were not

evidence. Additionally, there was substantial evidence against Hale. See id. at 695 (instructing

courts to consider “the totality of the evidence before the . . . jury”).

        Jury Instructions. As the Michigan Court of Appeals noted, “any undue prejudice to

defendant’s trial was cured by the trial court’s instructions to the jury that the questions and

statements of the lawyers are not evidence and that the prosecutor must prove each element of

the crime beyond a reasonable doubt.” R. 30, Mich. Ct. App. at 4, Page ID 1435. The

prosecutor’s statements were not so extreme that the instructions given could not cure any

prejudice that may have resulted from the prosecutor’s closing argument. See Johnson v. Bell,

525 F.3d 466, 484–85 (6th Cir. 2008) (holding that the trial court’s general instruction that

closing arguments were not evidence was sufficient to cure any prejudice from the prosecutor’s

statements that his daughter attended the same school as the victim, that it “could have been my


                                                 - 11 -
Case No. 14-1563
Hale v. Burt

little girl that was in that store,” and that the victim could easily have been any of the jurors or

their children “if we decided that we wanted to buy something from” that store).

       Substantial Evidence of Guilt.       The evidence presented at trial was substantial in

establishing that Hale was not acting in self-defense. The evidence showed that Hale and his

friend Rej got into a verbal dispute with Hardiman and his cousins and friend. The two parties

continued the dispute outside, at which point both men became armed. Eventually, Hardiman

pistol-whipped Hale in the head and the two fought. Rej fired a shot into the air, and Hardiman

started to run away, leaving Hale on the ground. Hale then drew his gun and fired several shots

at Hardiman, who fell to the ground. Hale stood up, walked over to Hardiman, and shot him

several more times.

       Hale argues that the hung jury in his first trial demonstrates that the evidence against him

was not substantial. However, the central question during Hale’s trial was whether or not he had

acted in self-defense.     See, e.g., R. 30-2, Mich. Ct. App. Br. at 18–19, Page ID 1500

(characterizing the incident as “Defendant, fearing for his life, shot the armed deceased after the

deceased got up off of him. Because the deceased was armed and had attacked him, Defendant,

in self defense, shot at him several times”). Therefore, it is plausible that “the first jury was hung

between first-degree and second-degree murder,” not “between guilt and innocence.” Appellee

Br. 38–39.     This is particularly true given the strength of the evidence against Hale.

Additionally, the jury in Hale’s second trial convicted him of second-degree murder, and not

first-degree murder as the prosecution sought, which provides evidence that the jury decided the

case based on the evidence before them and not on the prosecutor’s remarks during closing

argument.




                                                - 12 -
Case No. 14-1563
Hale v. Burt

       Thus, Hale has not demonstrated that he was prejudiced by his trial counsel’s failure to

object to the prosecutor’s statements during closing argument. Because his ineffective assistance

of trial counsel claim fails, Hale does not have cause and prejudice to excuse the procedural

default of his prosecutorial misconduct claim.

                  V.        Hale’s Ineffective Assistance of Trial Counsel Claim

       In his habeas petition and on appeal, Hale also brings his claim of ineffective assistance

of trial counsel for failure to object to the prosecutor’s closing argument as a freestanding claim.

As discussed above, Hale’s ineffective assistance of trial counsel claim is procedurally defaulted

because Hale did not raise the claim on direct appeal. See supra note 1; Taylor, 649 F.3d at 452.

Hale argues that this procedural default should be excused because his appellate counsel was

ineffective for failing to bring this claim. However, because he cannot show that he was

prejudiced by his trial counsel’s failure to object, his appellate counsel was not ineffective on

direct appeal for failing to raise the issue. See McFarland, 356 F.3d at 699. Therefore, Hale

does not have cause and prejudice to excuse the procedural default of his ineffective assistance

of trial counsel claim.

               VI.        Hale’s Ineffective Assistance of Appellate Counsel Claims

       Hale also raised two claims of ineffective assistance of appellate counsel as independent

grounds for habeas relief: (1) his appellate counsel did not appeal his prosecutorial misconduct

claim to the Michigan Supreme Court on direct review; and (2) his appellate counsel failed “to

consult with Hale about the pros and cons of [filing this discretionary appeal].” Reply Br. 13;

see R. 41, Amended Petition at 11–12, Page ID 1721–22. 2


2
  In addition, Hale argues that these two claims of ineffective assistance of appellate counsel
excuse the procedural default of his prosecutorial misconduct claim for failing to appeal to the
Michigan Supreme Court on direct review, advocating for an extension of Martinez v. Ryan, 132
                                                 - 13 -
Case No. 14-1563
Hale v. Burt

       Failure to File. Hale claims that his appellate counsel was constitutionally ineffective for

failing to seek leave to appeal his prosecutorial misconduct claim to the Michigan Supreme

Court on direct review. However, a criminal defendant does not have a constitutional right to

counsel to pursue second, discretionary state appeals. Ross v. Moffitt, 417 U.S. 600, 610, 612

(1974). Because Hale had no constitutional right to counsel, he could not be deprived of the

effective assistance of that counsel. Wainwright v. Torna, 455 U.S. 586, 587–88 (1982).

       Failure to Advise. Hale also claims that his appellate counsel was unconstitutionally

ineffective for failing to advise him on the merits of seeking leave to appeal his prosecutorial

misconduct claim to the Michigan Supreme Court on direct review.                “There can be a

constitutional claim of ineffective assistance of counsel only at a stage of the proceedings when

there is a right to counsel under the Sixth Amendment.” Smith v. Ohio Dep’t of Rehab. & Corr.,

463 F.3d 426, 433 (6th Cir. 2006) (citing Coleman v. Thompson, 501 U.S. 722, 752 (1991)).

Hale had no constitutional right to have his appellate counsel advise him on the merits of seeking

leave to appeal to the Michigan Supreme Court. See Torna, 455 U.S. at 587–88. There is no

principled difference between having counsel represent a defendant during a second,

discretionary appeal and having counsel advise a defendant on whether or not to seek a second,

discretionary appeal, and a criminal defendant does not have a constitutional right to counsel to

pursue second, discretionary state appeals. Ross, 417 U.S. at 612. None of the cases that Hale

cites indicate that he had a freestanding constitutional right to have his appellate counsel advise

him of “the pros and cons of” filing a second, discretionary appeal. See Gunner v. Welch, 749
S. Ct. 1309 (2012). See Reply Br. 11–15. We need not address these arguments, however,
because as discussed above his prosecutorial misconduct claim is procedurally defaulted by his
trial counsel’s failure to object.
                                              - 14 -
Case No. 14-1563
Hale v. Burt

F.3d 511, 519 (6th Cir. 2014); Johnson v. United States, 364 F. App’x 972, 975 (6th Cir. 2010);

Smith, 463 F.3d at 433.

       Because Hale did not have a constitutional right to have his appellate counsel advise him

on the pros and cons of seeking leave to appeal to the Michigan Supreme Court, we reject this

ineffective assistance of appellate counsel claim.

                                               ***

       For the above reasons, we AFFIRM the district court’s denial of Hale’s petition for a writ

of habeas corpus.




                                               - 15 -